Title: Thomas Jefferson to Edward Coles, 13 October 1811
From: Jefferson, Thomas
To: Coles, Edward


          
                  Dear Sir 
                   
                     Monticello 
                     Oct. 13. 11
           
		  
		  I let 
                  lent to mr Barlow a great collection of newspapers pamphlets Etc in several large boxes, which on his departure he informed me he had deposited in the President’s house. I have therefore to request the favor of you to assist me in getting them back again.
			 
		  vessels are so constantly passing from Washington to Richmond that I presume there can be no difficulty in finding one which will take them & deliver them to Messrs Gibson & Jefferson of Richmond who will pay the freight.
			  mr Barnes I am sure will readily inform you of a conveyance. any little expences of drayage Etc shall be repaid on a knolege of their amount. I am anxious they should come on immediately that they may be brought up the river in the dry season of autumn, our boats being without
			 cover. Accept the assurances of my great esteem and respect.
          
            Th:
            Jefferson
        